Opinion issued March 23, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00008–CV




CARL HAYWOOD AND HELEN HAYWOOD, Appellants

V.

WESTSIDE CHEVROLET AND BANK OF AMERICA, Appellees




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2005-18952




MEMORANDUM OPINIONAppellants Carl Haywood and Helen Haywood have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being notified that this appeal was subject to dismissal,
appellants Carl Haywood and Helen Haywood did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.